Exhibit 10.1

BURTON HILLS III

SIXTH AMENDMENT TO LEASE AGREEMENT

This Sixth Amendment to Lease Agreement is, entered into as of the 27th day of
December 2012, by Burton Hills III Investments, a Tennessee general partnership
and successor by sale to Burton Hills III Partners LLP (hereinafter called
“Landlord”) and AmSurg Corporation, Inc., a Tennessee corporation (hereinafter
called “Tenant”).

WITNESSETH:

Whereas, the parties hereto did, on the 24th day of February 1999, enter into a
Lease Agreement whereby Landlord leased to Tenant a certain portion of space in
Burton Hills III Office Building in Nashville, Tennessee (hereinafter called the
“Original Lease”).

Whereas, the parties hereto did, on the 27th day of June 2001, enter into a
First Amendment to Lease Agreement whereby Landlord leased to Tenant an
additional portion of space in Burton Hills III Office Building in Nashville,
Tennessee (the “First Amendment”).

Whereas, the parties hereto did, on the 31st day of January 2003, enter into a
Second Amendment to Lease Agreement whereby Landlord leased to Tenant an
additional portion of space in Burton Hills III Office Building in Nashville,
Tennessee (the “Second Amendment”; the Original Lease, the First Amendment and
the Second Amendment being hereinafter collectively referred to as the “Lease”).

Whereas, the parties hereto did, on the 1st day of September 2003, enter into a
Third Amendment to Lease Agreement whereby Landlord leased to Tenant an
additional portion of space in Burton Hills III Office Building in Nashville,
Tennessee (the “Third Amendment”).

Whereas, the parties hereto did, on the 31st day of October 2003, enter into a
Fourth Amendment to the Lease Agreement whereby Landlord leased to Tenant an
additional portion of space in Burton Hills III Office Building in Nashville,
Tennessee and increase the Term of the Lease from ten (10) years to fifteen
(15) years (the “Fourth Amendment; Original Lease, the First Amendment, Second
Amendment, the Third Amendment and the Fourth Amendment being hereinafter
collectively referred to as the “Lease”).

Whereas, the parties hereto did, on the 9th day of November 2012, enter into a
Fifth Amendment to the Lease Agreement whereby Landlord and Tenant agreed to
extend the Lease term for a period of Four (4) months until October 31, 2014.

Whereas, it is the desire of Landlord and Tenant to again amend the Lease in
order to extend the Lease term for a period of Four (4) additional months.

Now, therefore, for and in consideration of the promises and covenants contained
herein, the monetary considerations referred to and other good and sufficient
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

 

1. Lease Extension: Landlord and Tenant agree to extend the Lease for a period
of four (4) months (the Extension Period) beyond the current termination date of
October 31, 2014. The new termination date of the Lease shall be February 28,
2015.



--------------------------------------------------------------------------------

2. Revised Base Rent Payments: Effective July 1, 2014 Section 1.02 D, Minimum
Annual Rent, shall be amended to reflect the following Lease rate for the
Extension Period:

 

TERM

   Rate / RSF      Monthly Base Rent  

July 1, 2014 – February 28, 2015

   $ 27.50       $ 101,112.92   

 

3. Revised Section 2.05 of the Original Lease: Landlord and Tenant hereby agree
that that the first sentence of Section 2.05 shall be replaced with the
following:

“If Tenant holds over after the expiration or earlier termination of this Lease
with the consent of the Landlord, Tenant shall become a tenant from month to
month at two hundred (200%) of Tenant’s then current rental rate including any
additional rent for the Leased Premises in effect upon the date of such
expiration or earlier termination (subject to adjustment as provided in Article
3 hereof and prorated on a daily basis), and otherwise upon the terms, covenants
and conditions herein specified, so far as applicable.”

 

4. Controlling Provisions. To the extent the provisions of this Fifth Amendment
are inconsistent with the Lease, the terms of this Fifth Amendment shall
control.

 

5. Authority. Landlord and Tenant affirm and covenant that each has the
authority to enter into this Fifth Amendment and to abide by the terms hereof,
and that the signatories hereto are authorized representatives of their
respective entities empowered by their respective entities to execute this Fifth
Amendment.

 

6. Force and Effect. Except as expressly amended and modified herein, all other
terms, covenants and conditions of the Lease shall remain in full force and
effect.

 

7. Successors and Assigns. The conditions, covenants and agreements contained
herein shall be binding upon the parties hereto and their respective successors
and assigns.

[END OF TEXT; SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Agreement on the day
and year first above written.

 

TENANT: AMSURG CORPORATION BY:  

/s/ Christopher R. Kelly

TITLE:  

Vice President

LANDLORD: BURTON HILLS INVESTMENTS BY:  

/s/ Chuck Archerd

TITLE:  

Managing Partner

 

3